RENDERED: APRIL 29, 2021
                                                             TO BE PUBLISHED



                Supreme Court of Kentucky
                                2020-SC-0276-DGE


CABINET FOR HEALTH AND FAMILY                                           APPELLANTS
SERVICES, COMMONWEALTH OF
KENTUCKY; AND E.R.-L.O., A MINOR
CHILD



                    ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2019-CA-0685
                  LETCHER CIRCUIT COURT NO. 18-AD-00019



H.L.O.                                                                     APPELLEE


                OPINION OF THE COURT BY JUSTICE KELLER

                         REVERSING AND REINSTATING

      The Letcher Circuit Court found H.L.O. neglected her daughter E.R.-L.O.

and terminated H.L.O.'s parental rights.1 H.L.O. appealed, and a divided Court

of Appeals reversed, holding that the circuit court was clearly erroneous in

finding that termination was supported by clear and convincing evidence. The

Cabinet for Health and Family Services (Cabinet) petitioned this Court for

discretionary review, which we granted. After review, we reverse the Court of

Appeals and reinstate the judgment of the Letcher Circuit Court.


      1 Due to the confidential nature of the proceedings, the mother, children, and
fathers will be identified by their initials.
                                    BACKGROUND

      H.L.O. is the mother of E.R.-L.O., T.J.C., and S.C.2 E.R.-L.O. was born

February 11, 2016, and tested positive for Buprenorphine. H.L.O. tested

positive for Methamphetamine and Buprenorphine. On February 26, 2016, the

Cabinet filed a Dependency, Neglect or Abuse (DNA) action against H.L.O. and

J.H., and the district court granted the Cabinet emergency custody of E.R.-

L.O., setting a temporary removal hearing for March 1, 2016.

      At the temporary removal hearing, the district court ordered that E.R.-

L.O. be placed in the temporary custody of the Cabinet. The court found that

H.L.O. had stipulated to neglect, abuse, and dependency concerning E.R.-L.O.

The district court ordered that the Cabinet explore potential relative

placements and that H.L.O. enroll in the Advancing Solutions program.

Additionally, the court and Cabinet were operating on the assumption that J.H.

was E.R.-L.O.’s biological father. As such, J.H. was ordered to comply with

drug screenings and pill counts by the Cabinet.

      At the April 26, 2016 adjudication hearing, H.L.O. again stipulated to

neglect and abuse of E.R.-L.O., and the district court ordered that E.R.-L.O.

remain in the custody of the Cabinet. The Letcher County Attorney filed a

motion for child support from H.L.O. and J.H. It was in response to this motion

for support that J.H. first denied being E.R.-L.O.’s biological father. The district


       2 All three children have different fathers. The two older children, T.J.C. (born

2008) and S.C. (born 2011), were placed with family members rather than in foster
care. For this reason, E.R.-L.O. is the only child subject to this termination
proceeding.


                                            2
court ordered DNA testing to establish paternity, but J.H. refused to comply,

and it was May 2018 before testing conclusively eliminated J.H. as the

biological father and identified T.J.R. as E.R.-L.O.’s father.

        On August 29, 2016, the district court ordered that H.L.O. be permitted

unsupervised visitation with E.R.-L.O. after hearing testimony from the

Cabinet’s case worker, Jay King. The court ordered H.L.O. to pay child support

in the amount of $100 per month beginning September 1, 2016, and to provide

health insurance if she could afford to do so at a reasonable cost or through an

employer. At the subsequent custody review on November 15, 2016, Mr. King

stated that H.L.O. had been struggling with services, had tested positive for

Percocet use, was arrested for public intoxication during a visitation at the

Cabinet’s office, and was later arrested for shoplifting after another visitation

session. The December 8, 2016 order set a permanent custody hearing for early

2017.

        Before that permanent custody hearing, the interested party review

board recommended that E.R.-L.O. remain with her current foster family and

that the goal for E.R.-L.O. be changed to adoption for the child's stability. The

district court held the permanency hearing on March 7, 2017, and Mr. King

testified that H.L.O. had experienced a setback in her program and had tested

positive for drugs. Specifically, H.L.O. tested positive on twenty (20) of her

twenty-eight (28) drug screens principally due to using Suboxone without a

prescription while participating in the Advancing Solutions program. In

addition, H.L.O. had to restart Phase I of the program due to a positive test for

                                         3
Percocet. Mr. King testified that H.L.O.'s visits with E.R.-L.O. generally went

well. Still, H.L.O. attended one visit while under the influence of a substance

resulting in criminal charges and incarceration. On March 27, 2017, the court

entered an amended order changing E.R.-L.O.'s permanency plan to adoption

and directing all reunification efforts to cease.

      On July 27, 2017, H.L.O., through counsel, filed a motion to redocket the

case. She had recently obtained temporary custody of T.J.C. and wanted to

regain custody of all of her children under the Cabinet's supervision. There is

no indication in the record that the district court ruled on this motion. At its

April 2018 annual permanency review, the Cabinet continued to recommend

that the goal for E.R.-L.O. be adoption. The district court accepted this

recommendation in an order dated April 9, 2018, and further ordered DNA

testing to definitively identify E.R.-L.O.’s father. Subsequent DNA tests filed

with the district court ruled out J.H. and established that T.J.R. was E.R.-

L.O.’s biological father.

      On May 8, 2018, more than a year after E.R.-L.O.’s change in

permanency goal, the Cabinet filed a petition to terminate the parental rights

(TPR) of both H.L.O. and T.J.R. A warning order attorney was appointed for

T.J.R., and the court dismissed J.H. as a party. The warning order attorney

filed a report on November 17, 2018, stating that he had mailed T.J.R. a letter

regarding the action, but T.J.R. had not responded to the notice.

      The court held an evidentiary hearing on the Cabinet’s TPR petition on

February 1, 2019. The Cabinet called Mr. King as its first witness. Mr. King

                                         4
was H.L.O.'s case worker. He discussed the initial referral to the Cabinet in

February 2016 and the Cabinet's subsequent efforts at reunification. Mr. King

confirmed E.R.-L.O. had never been released into H.L.O.'s care. He then

summarized H.L.O.'s participation in the services offered by the Cabinet,

specifically the University of Kentucky Targeted Assessment Program (UK TAP)

and the Advancing Solutions program. The plan required H.L.O. take random

drug screens and maintain appropriate housing. He testified that H.L.O. took

ten months to complete Phase 1 of the Advancing Solutions program due to the

relapses she experienced. Mr. King also testified regarding H.L.O.’s boyfriend,

J.H. Because the Cabinet originally believed J.H. was E.R.-L.O.’s father, J.H.

was included in the order for drug screening. Mr. King stated that J.H. had

refused to take any drug screenings. He never engaged in any services offered

by the Cabinet.

      Addressing the March 2017 goal change, Mr. King stated H.L.O. had not

completed the program by that date and was still in Phase 1. Other factors

preventing the return of E.R.-L.O. to her care included H.L.O.'s arrest for

public intoxication at the Cabinet’s office during one of her visitations, followed

by her arrest for shoplifting after she left another appointment. Mr. King noted

that H.L.O. had failed multiple drug screenings. She had almost always tested

positive for Suboxone, procuring it on the street when she did not have a

prescription. Mr. King also testified H.L.O. had issues with transportation,

having only recently obtained a driver's license. Mr. King did state that he had

no reservations regarding the cleanliness or order of her home.

                                         5
      When asked, Mr. King stated that, in his opinion, the Cabinet had made

reasonable efforts to reunify the family before the district court changed the

goal to adoption but acknowledged once the goal changed, those efforts had

ceased. After the change in goal, H.L.O. completed the Advancing Solutions

program, her UK TAP assessment, and the KVC Kentucky behavioral health

and parenting program, but at the time of this hearing, E.R.-L.O. had been in

the Cabinet’s care for 35 months. Mr. King stated he believed H.L.O. had been

incapable of providing for E.R.-L.O.'s essential care and protection. He detailed

H.L.O.'s criminal past, including her March 2015 conviction for second-degree

wanton endangerment when she and J.H. passed out in a car with S.C. also in

the car, as well as her theft charges. Mr. King stated he believed that her

pattern of drug abuse rendered her incapable of providing for E.R.-L.O., noting

that she had experienced several relapses.3 He also stated that it took her ten

months to complete Phase 1 of the Advancing Solutions program and between

sixteen (16) and seventeen (17) months to complete the entire program.

      As to whether H.L.O. provided necessities for E.R.-L.O., Mr. King said

H.L.O. attended regular, weekly supervised visits at the Cabinet's office. She

generally brought food or clothing for E.R.-L.O. While she brought items to the

visits, H.L.O. was more than $1,300 in arrears on her support payments


      3  We have made an effort throughout this opinion to accurately portray the
testimony as contained in the record. To be scientifically accurate, a substance-use
disorder, if it exists, is characterized by a pattern of symptoms resulting from the use
of a substance that the user continues to take, despite experiencing problems as a
result. American Psychiatric Association, Diagnostic and Statistical Manual of Mental
Disorders, 5th Edition, DSM–5 (2013).


                                            6
despite a relatively modest obligation of $100 per month. H.L.O. was currently

not working, and when asked about her source of income, Mr. King mentioned

her relationship with J.H. In the last six months, H.L.O. admitted to the

Cabinet she still had a relationship with him but had told Mr. King that J.H.

did not live with her. Mr. King stated J.H. was under a no-contact order with

regard to S.C. In August 2016, as a sign of her progress, H.L.O. had been

granted unsupervised visitation with E.R.-L.O. But the change was short lived

when Cabinet staff saw J.H. in a van with H.L.O.’s other children, despite a no-

contact order, and visitation reverted to supervised.

      As to her older children, Mr. King stated they had been adjudicated

neglected and removed from H.L.O.’s home but had since been returned to

H.L.O.'s custody. In October 2017, H.L.O. regained custody of her oldest child,

T.J.C., and in November 2018, H.L.O. regained custody of S.C. after the relative

who had custody of him passed away. On cross-examination, H.L.O.'s counsel

took issue with the October date for T.J.C.’s return, arguing records indicated

T.J.C. was returned to H.L.O.'s home as early as July 2017 under a temporary

order. The trial court never made a specific finding of fact on this issue.

      Mr. King then testified to E.R.-L.O.'s current physical, mental, and

emotional health. Mr. King stated that she was physically healthy though she

had issues at birth with stiffness in her leg muscles, trembling episodes, and

other physical symptoms. E.R.-L.O. remained in the hospital more than a week

after her birth to wean her off medications. He said E.R.-L.O.'s condition had

improved in foster care. She had her own room at her foster parents' house,

                                         7
and they planned to adopt her. H.L.O. lived in a one-bedroom home, and she

slept in the living room. The older children had bunk beds in the bedroom

along with a crib. If E.R.-L.O. were to return to H.L.O., she would have to sleep

in the bedroom with her brothers or in the living room with H.L.O., though

H.L.O. had told Mr. King she was looking for a bigger place to live.

      Mr. King based his recommendation that H.L.O.'s parental rights be

terminated on the length of time it took her to make progress on her case plan.

It took her much longer than usual to complete the Advancing Solutions

program. E.R.-L.O.'s significant bond with the foster parents was also a key

factor. While acknowledging E.R.-L.O. recognized H.L.O. and her siblings, in

Mr. King’s opinion, removing her from the only home she had ever known

represented a substantial risk to her emotional health. When asked if there

was a reasonable expectation of improvement in H.L.O.'s ability to provide for

E.R.-L.O.'s care in the immediately foreseeable future, Mr. King stated H.L.O.

had no income outside of cleaning homes for people. However, she did have her

driver’s license back, as well as a car. As far as being able to provide for E.R.-

L.O., he said he believed she would be able to manage food and clothing.

      On cross-examination, Mr. King said his primary concern was the

emotional effect another relapse by H.L.O. would have on E.R.-L.O. He noted

that due to her repeated relapses it took H.L.O. ten months to complete the

Advancing Solutions program, which was unusually long. However, he

acknowledged that she completed Phases 2 and 3 in two to three months each,

which was more typical progression in the program. He also acknowledged that

                                         8
after she graduated from the program in July 2017, she participated in the

aftercare program for three or four months. She completed the KVC program in

her home and the UK TAP program, and her driver’s license had been

reinstated. Ultimately, she had completed what the Cabinet asked her to do,

even if it was untimely.

      When asked why E.R.-L.O. was placed in foster care while the Cabinet

placed her siblings with family members, Mr. King testified that E.R.-L.O.

lacked a suitable relative for placement. When the Cabinet removed E.R.-L.O.,

H.L.O. provided the Cabinet names of relatives for possible placement. The

Cabinet's investigation found none to be appropriate for placement, and this

fact resulted in E.R.-L.O.'s case taking a different path than that of her

siblings. When asked about H.L.O.'s July 2017 motion to change the goal back

to reunification, Mr. King stated he did not have such a motion in his files and

had no recollection of the motion or any subsequent hearing. When asked why

it took the Cabinet more than a year from the goal change order to file a

termination proceeding, Mr. King stated he did not know why it took so long for

the Cabinet to file the actual TPR. He agreed that E.R.-L.O.’s extended time in

foster care negatively affected her bond with H.L.O. while causing her to bond

more strongly with her foster parents. He agreed that H.L.O. celebrated

holidays and birthdays with E.R.-L.O. every year. When asked whether H.L.O.

had improved, he acknowledged that she had improved since beginning the

Cabinet’s plan.




                                        9
      On redirect examination, Mr. King again stated that it was appropriate,

and in E.R.-L.O.'s best interests, to terminate H.L.O.'s rights, even though the

Cabinet had returned her two older siblings. He cited the length of time E.R.-

L.O. had been in foster care and the fact it was the only home she had known.

There was no promise that integration into H.L.O.'s home would succeed. He

also stated that he had not agreed with the Cabinet's return of the other two

children. Further, he pointed out that H.L.O. had not done anything to bring

her motion to change the permanency goal before the district court again.

      The Cabinet also called Adam Maggard, a clinician/therapist from

Advancing Solutions, as a witness. He described Advancing Solutions as a

structured program for women with substance abuse problems consisting of

three phases and an aftercare program. Phase 1 consisted of 36 group

meetings and required at least three months to complete. H.L.O. took ten

months to complete this phase. Phase 2 consisted of 16 group meetings held

two times per week and required at least two months to complete. Phase 3

required attendance at eight group meetings and at least two months to

complete. The aftercare program is less structured and does not require group

meetings but consists of two individual meetings per month, for six months

with a counselor. Mr. Maggard stated he began working with H.L.O. in March

2016. He did individual and group therapy with her, and their last meeting was

approximately a year earlier on February 1, 2018.

      After the Cabinet closed its case, H.L.O. testified. H.L.O. testified that she

felt she had no problems bonding with E.R.-L.O. E.R.-L.O. knew who H.L.O.

                                        10
was and referred to her as "Mommy." E.R.-L.O. also knew her brothers, calling

them "bubby." She emphasized she had asked Mr. King for additional visitation

but did not get any and was told such a decision was up to the court. She filed

the motion to redocket in the district court after the goal change but saw

nothing change and never received an order with a decision.4 She testified that

she regularly attended hearings and reviews. She asked about increased

visitation and/or custody each time and felt the Cabinet had failed to take

adequate steps to reunify the family.

      H.L.O. admitted she had substance abuse issues when E.R.-L.O. was

removed, but she was currently living a clean and sober lifestyle. She had a

prescription for Suboxone and was working with her counselors to taper off.

She had maintained this lifestyle for the last year and a half to two years. She

admitted that she had taken Suboxone without a prescription in the past and

had a relapse involving Percocet.

      Addressing her ability to care for E.R.-L.O., H.L.O. indicated she had

income from KTAP benefits, a gas check, and S.C.'s Social Security (SSI)

benefits. She stated J.H. helped financially. She said J.H. lived with them and

that they were moving the following week to a larger home. She indicated J.H.’s

criminal matters had all been resolved. Although she was currently

unemployed, she had worked briefly at McDonald's and had previously earned



      4 As previously noted, there was no indication in the record that the district
court ever ruled on the motion to redocket. The video record included no file of an
August 1, 2017 hearing avowed to by H.L.O.’s counsel.


                                           11
about $150 every other week by cleaning a friend’s house. She quit her job

when S.C. returned to her home because he had autism and needed her

attention. Additionally, her sporadic work history after E.R.-L.O.'s birth was

partially attributable to her pregnancies during portions of that time and not

wanting to work because her pregnancies were high-risk.5 H.L.O. did not

believe it would be hard to provide care for E.R.-L.O. if E.R.-L.O. was

transitioned to H.L.O.’s home and believed she had sufficient resources to

provide for E.R.-L.O.

      At the time of the hearing, H.L.O. lived in a one-bedroom home with the

older children in the bedroom, and she and J.H. slept in the living room. She

said that while J.H. lived there, he was never home due to his work schedule.

When asked by the Cabinet, H.L.O. stated that she would feel comfortable

leaving E.R.-L.O. with J.H. if she needed to run an errand.

      At the conclusion of all testimony, the Cabinet argued that it had met the

statutory burden for TPR. The Cabinet argued H.L.O.’s continued relationship

with J.H. was problematic. While subsequent DNA testing had eliminated J.H.

as the biological father, at the case initiation while he was still presumptively

the father, the Cabinet had offered J.H. services. He refused and had not

completed any services offered by the Cabinet at the time of the hearing. Mr.

King testified that as part of S.C.’s case plan there was an order that J.H. was

not to be alone with the children, yet H.L.O. admitted he was living in the home

      5During the period between E.R.-L.O.'s birth and the hearing, H.L.O. was
pregnant twice and miscarried each time.


                                        12
and she would be comfortable leaving E.R.-L.O. with him as needed. The

Cabinet further argued H.L.O. had not been supporting E.R.-L.O. as directed

by the court, as evidenced by her child support arrearage, and there was no

reasonable expectation that she would be capable of providing sufficient

support in the future. E.R.-L.O. had been in the Cabinet’s custody all three

years of her life, and the Cabinet stated it was in E.R.-L.O.'s best interests to

terminate H.L.O.’s parental rights and permit E.R.-L.O. to stay in her foster

home, which was safe and nurturing and the only one she had known.

      H.L.O. argued that the Cabinet had not met its burden. This case was

about parental rights, not custody. The issue before the court was not whether

E.R.-L.O. would be better in one home rather than another. H.L.O. argued the

return of her older children to her custody indicated that she had satisfied any

concerns the district court had at the time of the goal change and should have

satisfied the trial court that TPR was unwarranted. She had taken proactive

steps to get the goal changed back to reunification. She attended the weekly

visitations and completed all services recommended by the Cabinet. She was

currently living a sober lifestyle.

      When asked by the court, E.R.-L.O.’s guardian ad litem (GAL) stated he

believed the Cabinet had failed to meet its burden, particularly in light of the

fact that H.L.O. now had custody of both of the older children, and therefore




                                        13
termination was not appropriate in this case. He thought this was true even

after hearing about J.H.’s presence in the home.6

      On February 12, 2019, the circuit court entered its findings of fact and

conclusions of law that E.R.-L.O. had been neglected and abused. KRS7

625.090(1). The court made further findings that H.L.O. had abandoned her

child for more than ninety days, KRS 625.090(2)(a), and had failed or refused

to provide essential parental care and protection and there was no reasonable

expectation of improvement. KRS 625.090(2)(e). The trial court also found that

for reasons other than poverty alone, H.L.O. failed to provide essential food,

clothing, medical care, or education necessary for the child's well-being and

there was no reasonable expectation of improvement in the immediately

foreseeable future, considering the age of the child. KRS 625.090(2)(g). The

court said that despite her completion of the Cabinet’s services, those services

failed to remediate H.L.O.'s lack of protective capacity as demonstrated by her

willingness to expose her minor child to J.H. The trial court also found that

E.R.-L.O. had been in the custody of the Cabinet for more than fifteen (15) of

the last forty-eight (48) months. KRS 625.090(2)(j). A separate judgment was

entered terminating H.L.O.'s parental rights and placing custody of E.R.-L.O.

with the Cabinet with authority to place her for adoption.


      6 At the conclusion of arguments, the court asked the GAL for his "thoughts.”
The GAL offered his opinion that the state had failed to meet its burden to justify
termination. The GAL never explicitly offered, nor was he specifically asked, his
opinion as to what would be in E.R.-L.O.’s best interests.
      7   Kentucky Revised Statutes.


                                         14
      H.L.O. moved the court to alter, amend, or vacate its order pursuant to

Kentucky Rules of Civil Procedure (CR) 52.02, 52.04, and 59.05, and for CR

60.02 relief. She argued that there was no evidence that she had abandoned

E.R.-L.O., and that there was no evidence to support the other findings under

KRS 625.090(2). She argued the trial court’s focus on J.H.’s criminal record

was inappropriate. The Cabinet conceded H.L.O. had not abandoned E.R.-L.O.

but disputed H.L.O.’s remaining arguments. The Cabinet maintained that

despite completing her services, H.L.O. showed a failure to internalize their

lessons by continuing to permit J.H. to remain around her children, which

would include E.R.-L.O. if she were returned. This fact indicated she could not

apply what she learned in the services. At the hearing, the court stated that the

case hinged on whether H.L.O. had complied with services and on her

continued relationship with J.H. The court renewed its findings regarding

H.L.O.’s insufficient progress on her case plan and her willingness to permit

J.H. to be around E.R.-L.O., both of which justified the termination of her

parental rights. The court ultimately granted in part and denied in part

H.L.O.'s motion. It entered amended findings of fact and conclusions of law on

April 4, 2019, removing the finding that H.L.O. had abandoned E.R.-L.O., but

reiterated its other findings and conclusions and terminated H.L.O.’s parental

rights.

      H.L.O. appealed, and a divided Court of Appeals reversed the trial court,

holding the Cabinet failed to meet its burden. The Court of Appeals focused on

Mr. King's statements that H.L.O. had made progress since starting her

                                       15
services. The Court of Appeals’ review of Mr. King's testimony led it to the

conclusion that Mr. King's recommendation to terminate H.L.O.'s parental

rights was principally due to the time E.R.-L.O. had lived with the foster

parents and the emotional difficulty of transitioning her to H.L.O.'s custody

rather than the factors in KRS 625.090(2). The Court of Appeals also took issue

with the trial court's focus on J.H. because he was not E.R.-L.O.’s biological

father and was not married to H.L.O., despite living in the home. Therefore, the

Court of Appeals disagreed with the trial court’s finding that H.L.O.'s continued

association with J.H. demonstrated an inability to adequately protect E.R.-L.O.

They agreed with H.L.O. that the record did not show by clear and convincing

evidence that there was no reasonable expectation of improvement in H.L.O.'s

conduct and that the trial court’s findings under KRS 625.090(2)(e) and (g)

were incorrect.

      The Court of Appeals then turned to the remaining factor under KRS

625.090(2), E.R.-L.O.'s lengthy time in foster care. It acknowledged that E.R.-

L.O.’s time in the custody of the Cabinet, i.e. more than fifteen (15) of the prior

forty-eight (48) months in foster care, satisfied the requirement of KRS

625.090(2)(j).8 However, the Court of Appeals identified two mitigating factors

that made this application unjust. First, the Cabinet never adequately

explained the lengthy delay between the March 2017 goal change to adoption

and the filing of the petition for termination in May 2018. Second, H.L.O. filed a

      8At the time of the termination hearing, E.R.-L.O. was almost three years old
and had lived her entire life with the foster parents.


                                         16
motion in July 2017 to change the goal back to reunification that was never

ruled upon by the district court. The Court of Appeals then stated that despite

meeting the statutory definition, “we do not believe this circumstance should

be held against the Mother in this case.” The Court of Appeals reversed the

circuit court, finding none of the factors in KRS 625.090(2) were established by

clear and convincing evidence. Therefore, the circuit court’s decision to

terminate was clearly erroneous.

       The Cabinet appealed to this Court, arguing the Court of Appeals

misinterpreted the custody provision of KRS 625.090(2)(j) and failed to give

sufficient deference to the trial court's findings under KRS 625.090(2)(e) and

(g).

                             STANDARD OF REVIEW

       Broad discretion is afforded to trial courts to determine whether parental

rights should be terminated, and our review is limited to a clearly erroneous

standard. Cabinet for Health & Family Servs. v. K.H., 423 S.W.3d 204, 211 (Ky.

2014). A trial court’s findings are not clearly erroneous if there is substantial

evidence in the record to support them. L.D. v. J.H., 350 S.W.3d 828, 829-30

(Ky. App. 2011) (citing Reichle v. Reichle, 719 S.W.2d 442, 444 (Ky. 1986)).

When the findings are supported by substantial evidence, then appellate review

is limited to whether the facts support the legal conclusions which we review de

novo. Id. at 830. If the trial court’s factual findings are not clearly erroneous

and the legal conclusions are correct, we are limited to determining whether

the trial court abused its discretion in applying the law to the facts. Id. Finally,

                                         17
      [s]ince the family court is in the best position to evaluate the
      testimony and to weigh the evidence, an appellate court should not
      substitute its own opinion for that of the family court. If the
      findings of fact are supported by substantial evidence and if the
      correct law is applied, a family court's ultimate decision ... will not
      be disturbed absent an abuse of discretion.

B.C. v. B.T., 182 S.W.3d 213, 219 (Ky. App. 2005) (internal citations

omitted).

      The termination of parental rights is a particularly fact-sensitive inquiry,

so appellate courts are disinclined to disturb a trial court’s findings. K.H., 423

S.W.3d at 211. Where the trial court's findings are not clearly erroneous, and

they substantially support the TPR, we will affirm the order. Id. "Clear and

convincing proof does not necessarily mean uncontradicted proof. It is

sufficient if there is proof of a probative and substantial nature carrying the

weight of evidence sufficient to convince ordinarily prudent minded people."

Rowland v. Holt, 70 S.W.2d 5, 9 (Ky. 1934).

                                      ANALYSIS

      It is a fundamental right of every parent to raise his or her own child.

K.H., 423 S.W.3d at 209.9 KRS 625.090 sets forth all the requirements which

must be met before a court in Kentucky can involuntarily terminate a parent’s

rights to his or her child. Because of the heightened value of the right to parent

a child, such proof must be clear and convincing in nature. Santosky v.



       9 See also Wisconsin v. Yoder, 406 U.S. 205, 213–14 (1972) (protecting a

parent's right to control the rearing, education, and religion of his or her child);
Skinner v. Oklahoma, 316 U.S. 535, 541 (1942) (holding the right to raise a child is a
“basic civil right” of a parent).


                                          18
Kramer, 455 U.S. 745, 747-48 (1982). The statute requires the court to find

three critical elements. First, the court must find that the child has been found

to have been abused or neglected by a court of competent jurisdiction. KRS

625.090(1). Second, the court must find at least one of the eleven enumerated

grounds for termination exists. KRS 625.090(2). Lastly, even if the Cabinet

establishes both of these elements, the court must still determine that

termination is in the child's best interest. KRS 625.090(1)(c).

      A. Substantial evidence supported the trial court’s finding the child
         was in the custody of the Cabinet for fifteen of the preceding
         forty-eight months.

      KRS 625.090(2) enumerates eleven factors that justify a termination of

parental rights. One such factor, KRS 625.090(2)(j), states, "[t]hat the child has

been in foster care under the responsibility of the cabinet for fifteen (15)

cumulative months out of forty-eight (48) months preceding the filing of the

petition to terminate parental rights.”10 It is uncontroverted that E.R.-L.O. was

approximately twenty-seven (27) months old at the time the Cabinet filed the

petition for termination in May 2018 and had been in foster care her entire life.

By the plain reading of the statute, E.R.-L.O. had been in the Cabinet's custody

for twenty-seven (27) months at the time of the petition’s filing.




      10  At the time of the Cabinet's filing of the termination proceeding, KRS
625.090(2)(j) required that the child had been in foster care for fifteen (15) of the most
recent twenty-two (22) months. The 2018 Ky. Acts (effective July 14, 2018) revised the
requirement to a cumulative fifteen (15) of the preceding forty-eight (48) months. The
issue in this case is whether E.R.-L.O. was in the Cabinet’s custody for fifteen (15)
months, so the change to the relevant timeframe does not affect our consideration.


                                            19
      The Court of Appeals held that the circumstances of this case made it

inappropriate to apply this statutory ground for termination. Without

explanation, the Court of Appeals used the June 6, 2016 disposition hearing as

the start of the Cabinet's custody for the statute's purposes instead of using

the date the Cabinet was first granted emergency custody of E.R.-L.O. It also

gave consideration to the fact that H.L.O.'s July 27, 2017 motion to redocket

the case was filed within fifteen months of that disposition date. Because the

district court did not rule on the motion and the Cabinet delayed filing the TPR

without any explanation, the Court of Appeals stated, “[w]hile technically [the

trial court’s finding under KRS 625.090(2)(j)] is supported by clear and

convincing evidence, we do not believe this circumstance should be held

against the Mother in this case.” For this reason, it disagreed with the trial

court’s finding under KRS 625.090(2)(j).

      The Cabinet argues the Court of Appeals erred in its understanding of

custody for purposes of the statute, and we agree. “Our goal in construing each

statute is to give effect to its plain meaning and unambiguous intent without

rendering any part meaningless.” A.H. v. Louisville Metro Gov’t, 612 S.W.3d

902, 908 (Ky. 2020) (citing Commonwealth v. Tapp, 497 S.W.3d 239, 241 (Ky.

2016); Bob Hook Chevrolet Isuzu, Inc. v. Commonwealth Transp. Cabinet, 983

S.W.2d 488, 490-92 (Ky. 1998)). When previously faced with the question of

when a child is in the Cabinet's custody for purposes of KRS 625.090, courts

have used a simple test of determining when the first order granting the




                                        20
Cabinet custody was entered.11 The language of KRS 625.090(2)(j) is that the

child is "in foster care under the responsibility of the cabinet[.]” Nothing in its

language indicates that the timeframe in question only commences once the

child is “committed” to the custody of the Cabinet at a disposition hearing as

the Court of Appeals implicitly required. We hold the Letcher District Court’s

grant of emergency custody on February 26, 2016, represents the beginning of

E.R.-L.O.’s custody with the Cabinet for purposes of KRS 625.090(2)(j).

       Likewise, we can find no language in the statute or prior precedent that

constructively tolls the “clock” when a parent files a motion to review a goal

change. The statute simply requires that the child be in foster care for "fifteen

(15) cumulative months out of forty-eight (48) months preceding the filing of

the petition to terminate parental rights.” KRS 625.090(2)(j). The goal of the

statute is to prevent children from lingering in foster care. Commonwealth,

Cabinet for Health & Family Servs. v. T.N.H., 302 S.W.3d 658, 664 (Ky. 2010)

(citing Cabinet for Families & Children v. G.C.W., 139 S.W.3d 172, 177 (Ky.

App. 2004)). When the correct date of February 26, 2016 is applied to the

statute, it is clear E.R.-L.O. had been in the custody of the Cabinet for twenty-

seven (27) months at the time of the Cabinet’s petition to terminate parental

rights. Therefore, for purposes of KRS 625.090(2)(j), the trial court correctly


       11See, e.g., Cabinet for Health & Family Servs. v. K.S., 585 S.W.3d 202 (Ky.
2019) (affirming trial court’s finding that child was in foster care from initial placement
with the Cabinet); K.H., 423 S.W.3d 204 (Ky. 2014) (calculating time in Cabinet
custody from initial removal hearing); B.E.H.H. v. Cabinet for Health & Family Servs.,
No. 2019-CA-000382, 2020 WL 1074783 (Ky. App. March 6, 2020) (calculating time in
Cabinet custody from first Emergency Custody Order).


                                            21
found that she had been in the custody of the Cabinet for fifteen (15) of the

prior forty-eight (48) months.

      Like the Court of Appeals, we are concerned that the Cabinet took

fourteen (14) months to file the TPR action after the district court changed

E.R.-L.O.’s permanency goal. Such a substantial delay runs directly counter to

the statute’s purpose of establishing permanence for children and is

particularly problematic when services cease for the parent before final

adjudication of their parental rights. While such a delay does not change the

statutory calculation of the time the child is in foster care, we strongly suggest

the trial court should consider it when determining whether the Cabinet has

made reasonable efforts to reunite the family and in its balance of the child’s

best interests.

      B. The trial court’s findings under KRS 625.090(2)(e) and (g) were
         not clearly erroneous.

      The trial court is the finder of fact, and unless clearly erroneous, we will

affirm a TPR order. M.A.B. v. Commonwealth, Cabinet for Health & Family

Servs., 456 S.W.3d 407, 411 (Ky. 2015). The Letcher Circuit Court heard

testimony from the Cabinet and H.L.O. herself and found justification for

terminating H.L.O.'s parental rights under KRS 625.090(e) and (g), and that

such termination was in E.R.-L.O.’s best interests. KRS 625.090 (e) and (g)

state in their entirety:

      (e) That the parent, for a period of not less than six (6) months, has
      continuously or repeatedly failed or refused to provide or has been
      substantially incapable of providing essential parental care and
      protection for the child and that there is no reasonable expectation


                                        22
      of improvement in parental care and protection, considering the
      age of the child;

      (g) That the parent, for reasons other than poverty alone, has
      continuously or repeatedly failed to provide or is incapable of
      providing essential food, clothing, shelter, medical care, or
      education reasonably necessary and available for the child's well-
      being and that there is no reasonable expectation of significant
      improvement in the parent's conduct in the immediately
      foreseeable future, considering the age of the child[.]

      The Court of Appeals reversed the circuit court based principally on the

statement by Mr. King that H.L.O. had improved since the start of her plan. It

extrapolated from this statement of past improvement that the trial court must

accept that there was a reasonable expectation of improvement into the future.

In doing so, the Court of Appeals ignored the vast preponderance of Mr. King’s

testimony, H.L.O.’s testimony, and the trial court's recitation of its findings

from that testimony.

      Specifically, Mr. King testified to H.L.O.’s arrearage in child support and

the fact that despite her improvement, he did not believe she would be able to

care for E.R.-L.O. He stated that while the court returned T.J.C. and S.C. to

H.L.O., in his professional opinion, that decision was incorrect in light of

H.L.O.'s conduct and J.H.'s involvement in her life. He stated the Cabinet's

decision to support the return of the older children was likely because they

were placed with relatives rather than in foster care.

      In H.L.O.’s testimony, she acknowledged she had limited resources, was

not working, and relied on S.C.’s SSI and J.H.’s help to provide for housing and

other needs. She said if E.R.-L.O. came home with her, E.R.-L.O. would likely

sleep in the room with H.L.O. and J.H., though she did state they were in the
                                        23
process of getting a larger home. Perhaps most importantly, she testified she

would have no issue leaving E.R.-L.O. with J.H. should the need arise.

      The Court of Appeals noted J.H. is not the child's biological father and

summarily discounted the trial court’s concerns regarding J.H. A review of the

record indicates the trial court’s concern regarding J.H. appropriately impacted

its findings in three ways. First, H.L.O.’s willingness to bring E.R.-L.O. back

into a home with J.H. demonstrated a lack of protective capacity and directly

countered her argument she had improved. It also called into question her

ability to make decisions in the best interest of E.R.-L.O. where J.H. was

concerned and whether there was a "reasonable expectation of improvement"

under KRS 625.090(2)(e).

      Second, H.L.O.’s financial dependence on J.H. was sufficient for a person

of ordinary prudence to question whether H.L.O. was in a position to support

E.R.-L.O. or would be in the immediately foreseeable future. H.L.O. cannot

argue on the one hand that because J.H. is not the father, he should not be a

factor in the court’s evaluation of her fitness under KRS 625.090(2)(e) and (g)

and then depend upon him for his financial support to care for E.R.-L.O. The

trial court was also aware that despite J.H.’s financial support and a relatively

modest child support requirement of $100 per month, H.L.O. had an arrearage

of more than $1,300 at the time of the hearing. All these factors were available

to the court in determining whether there was “no reasonable expectation of

significant improvement in the parent's conduct in the immediately foreseeable

future.”

                                        24
      Lastly, even when the court finds a factor under KRS 625.090(2), that is

only the first step. The court must also find it is in the child's best interest to

terminate the parental rights. J.H.’s presence in the home and future

involvement in H.L.O.’s life was a valid consideration under KRS 625.090(3)(d)

as part of H.L.O.’s conduct and circumstances. Therefore, we hold the Letcher

Circuit Court’s termination of H.L.O.’s parental rights was supported by

substantial evidence in the record.

                                   CONCLUSION

      For the foregoing reasons, we reverse the Court of Appeals’ opinion and

reinstate the Letcher Circuit Court’s termination order.

      All sitting. All concur.




COUNSEL FOR APPELLANT, COMMONWEALTH OF KENTUCKY, CABINET
FOR HEALTH AND FAMILY SERVICES:

Zachary G. Ousley

COUNSEL FOR APPELLANT, E.R.-L.O., A MINOR CHILD:

Jameson Dean Combs

COUNSEL FOR APPELLEE:

Tammy C. Skeens
Herman W. Lester, PSC




                                         25